Title: To Alexander Hamilton from Charles Stewart, 27 March 1782
From: Stewart, Charles
To: Hamilton, Alexander



Dear Colo.
New Windsor [New York] 27 March 1782

On General Lincolns arrival at Philada. I waited on him and as he always appeared to me a man of business and not fond of much ceremony, I enquired of him who was to be his Assistant Secretary at War. He told me a Majr. Jackson and asked me my reasons for the enquiry. I informed him that I had seen you a few days before and that I had some cause to think on proper application he might have had your Aid. He told me that he would have been inexpressibly happy to have known it as your ability as well in greatness of Soul & Sentiment as in goodness of heart were well known to him and he would have sollicited your aid But was deterred by the small sallary allowed by Congress for that station. I think One hundred Dollars a month, which he thought insufficient to support your family at Philada. and therefore he had not addressed You on the subject. I believe from his expressions of good will to you that Genl. Lincoln would have been happy to have you with him provided the sallary allowed by Congress was Equal to the unavoidable expence of living genteely in Philada.
I came to this place in expectation of meeting with Mr. Livingston or at least hearing from General Schuyler & him on the subject of the Contract for the moving Army which is to be finished on the first day of April. Whether my messenger from Philada. may have reached them in time or not I dont know But unless I hear from them this day or tomorrow before noon it will be too late to convey their dispatches to Mr. Francis and I suppose the Contract will fall into other hands as I hear Sands & Company Col. Blaine & many others are equaly anxious and may offer on terms realy disadvantigous rather than not get it. in that Case I wish my friends to have nothing to do with it nor shall I myself except I like the partners & see my way very clear.
I have been informed since you left Philada. that a person in the Character of Commry Genl. would be yet wanted & that the choice of the Com in Chief would fix the man. I suppose a few days will determine who it is as doubtless The General would name the person before he left Philada which he was to do on Wednesday last or Thursday at farthest.
I am Dear sir your most obedient & obliged servant
Col. Hamiltonat Genl Schuylers
